SUMNER, J.
Plaintiffs, Anton G. Ledverissis and his wife Eva, have -brought suits to recover damages resulting from a collision between the automobile of the defendants and the automobile of the plaintiff, Anton G. Ledverissis. The jury returned a verdict for the defendant in both cases and plaintiffs have filed motions for new trials.
The plaintiffs claim that the car in which they were driving was struck by the car of the defendant at the junction of Dorchester avenue and Lowell avenue. The plaintiff, Anton G. Ledverissis, says that he drove along Dorchester avenue slowly, saw the automobile of the defendant some distance up Lowell avenue (at one time he fixes it at 100 feet and at another time about 50 feet), speeded up his car and was struck before he reached the further side of Lowell avenue. He testified that the defendant’s car was going very fast and his testimony is corroborated by other witnesses.
The defendant testified that he was going southerly on Lowell avenue, slowed down his car as he approached the junction, noticed that the plaintiffs’ car had also slowed down and speeded up to pass it, when the collision occurred.
The plaintiff Anton G. Ledverissis’ description of the accident is somewhat contradictory and not clear. He is not apparently sure where he was when he first saw the car of the defendant or of the distance it was from him. Neither is he sure as to where the accident took place. He does admit that he gave his car more gas after he saw the car of the defendant and it also may -be understood from his testimony that after he saw the defendant’s car he only went six feet before he was struck.
The defendant’s story and that of his witness Hutcheon is clearer and the jury might properly find that defendant had reason to believe that the plaintiff Anton G. Ledverissis was yielding him the right of way (to which under the law he was entitled) and accordingly that he -was justified in speeding up in order to pass him.
The defendant also claims that he was handicapped by the fact that he was watching a hoy at one of the corners ahead of him apparently about to cross the street.
Plaintiffs’ motions for new trials are denied.